Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-9 and 12-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 8, prior art of record or most closely prior art fails to disclose, “at least a part of each of the first antenna pattern and the second antenna pattern is formed of a mesh metal, and a portion of each of the first antenna pattern and the second antenna pattern that is disposed in an area corresponding to an outside of a display area of the display module is formed of a non-meshed metal wire”. These features reflect the application’s invention and are not taught by the pertinent prior arts Tsubaki (US 20140198011), Kato (US 20160013556) and Chuang (US 20140328084). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Tsubaki, Kato and Chuang to include features of amended claim 8.
Dependent claims 9 and 12-17 are considered to be allowable by virtue of their dependencies on claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845